Citation Nr: 1614219	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  06-10 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:    Daniel G. Krasnegor, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty with the U.S. Coast Guard from July 1962 to November 1964.  38 C.F.R. § 3.7(h) (2015).

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2005 rating decision in which the RO in Winston-Salem, North Carolina denied the Veteran's petition to reopen a claim of service connection for left ear hearing loss as new and material evidence had not been submitted and denied entitlement to an increased (compensable) rating for right ear hearing loss.  In July 2005, the Veteran filed a notice of disagreement (NOD) with the June 2005 decision.  A statement of the case (SOC) was issued in February 2006 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in March 2006.  

In April 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.

In June 2009, the Board reopened the previously denied claim for service connection for left ear hearing loss, but denied the underlying claim on the merits.  The Board also denied an increased (compensable) rating for right ear hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In an April 2011 Memorandum Decision, the Court reversed the Board's June 2009 decision insofar as the Board found that the presumption of soundness had been rebutted with regard to the Veteran's claim of service connection for left ear hearing loss, and directed that a finding of in-service incurrence of a left ear hearing disability be entered.  The Court also set aside the portion of the Board's decision in which the Board denied the Veteran's claim for an increased (compensable) rating for right ear hearing loss, and remanded both matters for readjudication consistent with the Court's decision.

The Board notes that, while the Veteran previously was represented by Disabled American Veterans , in July 2011-during the pendency of the appeal-the Veteran granted a power-of-attorney in favor of a private attorney, Daniel G. Krasnegor, with regard to the matters then on appeal.  The Board has recognized the change in representation.

In a January 2012 decision, the Board granted service connection for left ear hearing loss.  The Veteran's claim for an increased (compensable) rating for bilateral hearing loss (previously, a claim for an increased rating for right ear hearing loss) was then remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

In a January 2012 rating decision, the RO implemented the award of service connection for left ear hearing loss, and assigned a noncompensable rating, effective March 21, 2005 (the date of receipt of the Veteran's claim),..  Subsequently, however, in a July 2012 rating decision, the RO awarded an initial 20 percent rating for bilateral hearing loss, effective March 21, 2005.  The RO denied a rating in excess of 20 percent, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) (as reflected in a June 2013 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.

In June 2014, the Board again remanded the  remaining claim on appeal  for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the full benefit sought on appeal (as reflected in an August 2015 SSOC) and returned the matter to the Board for further appellate consideration.

For reasons expressed below, the claim on appeal is, again, being remanded  to the AOJ.  VA will notify the Veteran when further action, on his part, is required.




REMAND

Unfortunately, the Board finds that further action on the matter which is on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its June 2014 remand, the Board instructed the AOJ to arrange for the Veteran to undergo a VA examination to obtain information as the severity of his service-connected hearing loss.  The examiner was instructed to fully describe the functional effects of the Veteran's hearing loss based on consideration of testing results and the Veteran's documented history and assertions, consistent with Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In this case, the Veteran has reported numerous functional effects of his hearing loss, including (but not limited to) an inability to hear soft speech, communicate at a normal voice level, and hear in a noisy or crowded environment and difficulty using the telephone.  Reportedly, these problems have adversely impacted his employment

Pursuant to the Board's remand, a VA audiology examination was conducted in January 2015.  In the report, the examining audiologist indicated that the Veteran's hearing loss impacted the ordinary conditions of his daily life, including his ability to work.  In describing the impact, however, the examiner only noted that the Veteran used hearing aids to facilitate auditory-oral communication.  As noted by the Veteran's representative in statements dated in May 2015 and February 2016, the January 2015 examiner did not fully describe the impact of the Veteran's hearing loss on his occupation and daily activities. 

Thus, the January 2015 VA examination report is not in compliance with either Martinak or the Board's June 2014 remand instructions.  Hence, a remand is necessary to obtain an addendum opinion (preferably, from the  January 2015 VA examiner fully explaining  the functional effects of the Veteran's bilateral hearing loss.

Prior to obtaining the requested addendum opinion, to ensure that all due process requirements are met, and that the record  is complete, the AOJ should undertake appropriate action to obtain and associate with the file all outstanding pertinent records.

Records of the Veteran's treatment contained in the Salisbury Vista electronic records system are most recently dated in April 2015.  Also, there are records from the VA Medical Center (VAMC) in Washington, DC  dated to May 2004.  Hence, more recent medical records from those locations may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted locations (all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly, as regards private treatment), explaining that  he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014).  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.  

The AOJ's adjudication of the claim should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate, and whether referral for extra-schedular consideration is warranted, pursuant to 38 C.F.R. § 3.321(b).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to particularly include those contained in the Salisbury Vista electronic records system (dated since April 2015) and from the VAMC in Washington, D.C. (dated since May 2004).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, authorization to obtain any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159  (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the January 2015 VA examiner an addendum opinion regarding functional effects of the Veteran's bilateral hearing loss.

If the individual who conducted the January 2015 VA examination is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another audiologist or appropriate physician, based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination, by an audiologist or appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.

Based on a review of all pertinent lay and medical evidence , the physician should identify and fully describe the functional effects of the Veteran's bilateral hearing loss, to include their impact on his activities of daily living, to include employment.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include specific consideration of whether staged rating, pursuant to Hart (cited above) is appropriate, and whether referral of  the claim for extra-schedular consideration,  pursuant to 38 C.F.R. § 3.321(b) is warranted.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

